MEMORANDUM **
Salvador Uribe Espinosa, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ denial of his motion to reopen the BIA’s underlying denial of his application for cancellation of removal based on petitioner’s failure to establish exceptional and extremely unusual hardship to his qualifying relatives. In his motion, which the BIA construed as a motion to reconsider, petitioner renewed his argument that his long-term permanent resident parents and his two United States citizen children would experience exceptional and extremely unusual hardship. We dismiss the petition for review.
The argument that petitioner presented in his motion to reconsider concerned the same basic hardship grounds as his application for cancellation of removal, and we therefore lack jurisdiction to review the BIA’s discretionary determination that the evidence was insufficient to establish a prima facie case of hardship. See Fernandez v. Gonzales, 439 F.3d 592, 601-03 (9th Cir.2006). We lack jurisdiction to consider petitioner’s challenge to the underlying removal order because the petition for review is not timely as to that order. See 8 U.S.C. § 1252(b)(1).
*561PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.